U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended September 30, 2007 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-15243 CARIBBEAN AMERICAN HEALTH RESORTS, INC (Exact name of small business issuer as specified in its charter) Minnesota 41-1618186 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 9454 Wilshire Blvd., Suite 600, Beverly Hills, CA 90212 (Address of Principal Executive Offices) (310) 278-3108 (Issuer's telephone number, including area code) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed bySection 13 or 15(d) of the Exchange Act during the past 12 months (or for suchshorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] State the number of shares outstanding of each of the issuer's classes of commonequity, as of September 30, 2007: 15,096,293 shares of common stock. CARIBBEAN AMERICAN HEALTH RESORTS, INC PART IFINANCIAL INFORMATION Item 1 Financial Statements Item 2 Management’s Discussion and Analysis or Plan of Operation Item 3 Controls and Procedures PART IIOTHER INFORMATION Item 1 Legal Proceedings Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults upon Senior Securities Item 4 Submission of Matters to a Vote of Security Holders Item 5 Other Information Item 6 SIGNATURES CERTIFICATION STATEMENTS CARIBBEAN AMERICAN HEALTH RESORTS, INC. (A Development Stage Company) Condensed Balance Sheet September 30, 2007 (Unaudited) ASSETS Current assets Cash and equivalents $ 22,853 Inventory 2,277 Total current assets 25,130 Equipment, net of accumulated depreciation of $804 1,540 Deposits 9,305 Total Assets $ 35,975 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Accounts payable $ 102,900 Accrued expenses 10,054 Accrued interest 357,100 Advance from stockholder 65,772 Other current liabilities - line of credit 14,007 Note payable 1,000,000 Total current liabilities 1,549,833 Commitments and contingencies - Shareholders' deficit Common stock, 50,000,000 shares authorized, $.01 par value, 15,096,293 shares issued and outstanding 150,963 Additional paid-in capital 7,330,412 Treasury stock, at cost (13,992 ) Deficit accumulated during the development stage (8,981,241 ) Total shareholders' deficit (1,513,858 ) Total liabilities and shareholders' deficit $ 35,975 The accompanying notes are an integral part of these condensed financial statements 1 CARIBBEAN AMERICAN HEALTH RESORTS, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Cumulative from inception Three Months Ended Nine Months Ended (Sept. 17, 1998) September 30, September 30, to September 30, 2007 2006 2007 2006 2007 Revenue $ 50,792 $ 7,811 $ 63,342 $ 21,952 $ 175,908 Cost of revenue 5,436 6,633 11,373 13,911 59,996 Gross profit 45,356 1,178 51,969 8,041 115,912 Operating costs and expenses: General and administrative 87,382 83,372 162,994 197,242 2,311,132 Loss on settlement of obligations - 4,509,263 Total operating costs and expenses 87,382 83,372 162,994 197,242 6,820,395 Loss from operations (42,026 ) (82,194 ) (111,025 ) (189,201 ) (6,704,483 ) Other income (expense): Interest income - 1 - 4 41,061 Interest expense (35,410 ) (33,789 ) (107,364 ) (97,314 ) (2,312,219 ) (35,410 ) (33,788 ) (107,364 ) (97,310 ) (2,271,158 ) Loss before provision for income taxes (77,436 ) (115,982 ) (218,389 ) (286,511 ) (8,975,641 ) Provision for income taxes - - 800 800 5,600 Net Loss $ (77,436 ) $ (115,982 ) $ (219,189 ) $ (287,311 ) $ (8,981,241 ) Basic net loss per share $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) Basic weighted average number of common shares outstanding 15,096,293 15,094,184 15,095,788 15,092,570 The accompanying notes are an integral part of these condensed financial statements 2 CARIBBEAN AMERICAN HEALTH RESORTS, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Cumulative from inception Nine Months Ended (Sept. 17, 1998) to September September 30, 30, 2007 2006 2007 Cash flows from Operating activities Net loss $ (219,189 ) $ (287,311 ) $ (8,981,241 ) Adjustments to reconcile net income to net cash used by operating activities: Depreciation 373 312 803 Loss on settlement of debt obligation - - 4,509,263 Issuance of common stock for services - 1,001 101,000 Issuance of common stock for interest - - 1,496,880 Changes in operating assets and liabilities Decrease (increase) in inventory 1,577 5,453 (2,277 ) Decrease (increase) in deposit 196,206 (205,511 ) (9,305 ) Decrease (increase) in other current assets - 4,408 - Increase (decrease) in accounts payable 1,945 59,535 102,900 Increase (decrease) in accrued expenses - (13,760 ) 12,328 Increase (decrease) in accrued interest (9,230 ) 94,910 357,099 Net cash used in operating activities (28,318 ) (340,963 ) (2,412,550 ) Cash flows from investing activities: Purchase of equipment - (2,343 ) (2,343 ) Net cash used in investing activities - (2,343 ) (2,343 ) Cash flows from financing activities: Proceeds from advances from line of credit - - 483,117 Advances (repayments) from related party 43,623 (91,637 ) 65,772 Proceeds from (repayments of) investment payable - - 86,800 Issuance of preferred stock - - 452,232 Issuance of common stock 140 1,500 349,825 Proceeds from notes payable - - 1,000,000 Net cash provided by (used in) financing activities 43,763 (90,137 ) 2,437,746 Net (decrease) increase in cash 15,445 (433,443 ) 22,853 Cash, beginning of period 7,408 494,239 - Cash, end of period $ 22,853 $ 60,796 $ 22,853 Supplemental cash flow information Interest paid $ 6,593 $ 1,201 $ 378,707 Income taxes paid $ 800 $ - $ 6,400 Non-cash investing and financing activities Common stock issued for debt $ - $ - $ 296,661 The accompanying notes are an integral part of these condensed financial statements 3 CARIBBEAN AMERICAN HEALTH RESORTS, INC. (A Development Stage Company) Notes to Unaudited Condensed Financial Statements September 30, 2006 1.
